

U.S. AUTO PARTS NETWORK, INC.
PERFORMANCE CASH BONUS AWARD AGREEMENT
 
This PERFORMANCE CASH BONUS AWARD AGREEMENT (this “Agreement”), dated as of
January __, 2016 (the “Effective Date”), is between U.S. Auto Parts Network,
Inc., a Delaware corporation (the “Company”), and [                     ]
(“Participant”). This Award is granted under the U.S. Auto Parts Network, Inc.
2007 Omnibus Incentive Plan (the “Plan”) and is subject to the terms of that
Plan. This Agreement represents the Company’s unfunded and unsecured promise to
pay cash, at a future date, subject to the terms of this Agreement and the Plan.
1. Award. The Company hereby grants Participant, subject to the terms and
conditions of this Agreement and the Plan, a cash award (the “Award”) as further
specified on Exhibit A. The Award represents the right to receive the cash bonus
only when the performance objectives set forth on Exhibit A have been achieved
during the performance period ended December 31, 2016. The Award is subject to
the terms and conditions set forth in this Agreement and in the Plan. A copy of
the Plan will be furnished upon request of Participant.
2. Performance Objectives. Subject to the terms and conditions of this Agreement
and the Plan, the Award shall vest and become payable in cash as follows:
As soon as practicable following the completion of such performance period, and
in any event no later than March 15, 2017, the Committee shall determine whether
the performance objectives set forth on Exhibit A have been satisfied (the
“Determination Date”). The amount of cash bonus payable under this Award shall
be determined by the Committee based upon the extent to which the performance
objectives set forth on Exhibit A have been satisfied. If the minimum
performance objectives are not met, no cash bonus shall be payable to
Participant.
3. Termination of Award. Subject to the terms of Participant’s Employment
Agreement with the Company, Participant’s rights under this Agreement with
respect to the Award shall terminate at the earlier of (i) the time such Award
is converted into a cash bonus, or (ii) the termination of Participant’s
employment with or Service to the Company. Subject to the terms of Participant’s
Employment Agreement with the Company, upon termination of this Agreement in
accordance with clause (ii) above, the Participant’s rights to the cash bonus
subject to the Award not vested on the date that Participant ceases to be an
employee or to provide Service shall be immediately and irrevocably forfeited
and the Participant will retain no rights with respect to the forfeited cash
bonus. In addition, upon such time the Committee determines whether the vesting
criteria has been satisfied, the Participant’s rights to any cash bonus subject
to the Award not vested following such date shall be immediately and irrevocably
forfeited and the Participant will retain no rights with respect to the
forfeited cash bonus.
4. Additional Restrictions on Transfer of Award. During the lifetime of
Participant, this Award cannot be sold, assigned, transferred, gifted, pledged,
hypothecated or in any manner encumbered or disposed of at any time prior to
delivery of the cash bonus, other than by will or the laws of descent and
distribution.
5. Conversion of Award; Responsibility for Taxes.
(a) Provided Participant has satisfied the requirements of Section 5(b) below,
upon the vesting of the Award in accordance with Section 2 above, the cash bonus
will be distributed to Participant or, in the event of Participant’s death, to
Participant’s legal representative, on the applicable vesting date or as soon as
practicable thereafter.
(b) By signing this Agreement, Participant agrees that the Company may withhold
from the cash bonus to be distributed to Participant in accordance with
Section 5(a), in satisfaction of all income tax (including federal, state and
local taxes), social insurance, payroll tax or other tax-related withholding
(“Tax Related Items”), such amount equal to the amount of Tax Related Items;
provided that the Company shall withhold only the amount necessary to satisfy
the minimum withholding amount. To the extent that the Company determines that
it is not feasible, or not permissible under applicable law, to conduct such
withholding, then prior to the distribution of the cash bonus as provided in
Section 5(a) above, Participant shall pay, or make adequate arrangements
satisfactory to the Company or to the Participant’s actual employer (in their
sole discretion) to satisfy all withholding obligations of the Company and/or
the Participant’s actual employer. In this regard, Participant authorizes the
Company or the Participant’s actual employer to withhold all applicable Tax
Related Items legally payable by Participant from Participant’s wages or other
cash compensation payable to Participant by the Company or the Participant’s
actual employer. Participant shall pay to the Company or to the Participant’s
actual employer any amount of Tax Related Items that the Company or the
Participant’s actual employer may be required to withhold as a result of
Participant’s receipt of the Award, the vesting of the Award, the conversion of
the vested portion of the Award into the cash bonus or the distribution of any
cash bonus to Participant that cannot be satisfied by the means previously
described. The Company may refuse to deliver the cash bonus to Participant if
Participant fails to comply with Participant’s obligation in connection with the
Tax Related Items as described herein.
Regardless of any action the Company or the subsidiary of the Company that is
Participant’s actual employer takes with respect to any or all Tax Related
Items, Participant acknowledges that the ultimate liability for all Tax Related
Items legally due by Participant is and remains Participant’s responsibility and
that the Company and/or the Participant’s actual employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Award, including the grant of the Award,
the vesting of the Award, the conversion of the Award into the cash bonus, and
the distribution of any cash bonus; and (ii) do not commit to structure the
terms of the grant or any aspect of the Award to reduce or eliminate the
Participant’s liability for Tax Related Items.
6. Miscellaneous.
(a) Entire Agreement; Plan Provisions Control. This Agreement (and any addendum
hereto) and the Plan constitute the entire agreement between the parties hereto
with regard to the subject matter hereof. In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control. All decisions of the Committee with
respect to any question or issue arising under the Plan or this Agreement shall
be final and binding on all persons having an interest in this Award. All
capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meaning assigned to them in the Plan.
(b) No Right to Employment. The grant of this Award shall not be construed as
giving Participant the right to be retained in the employ of, or if Participant
is a director of the Company or an Affiliate as giving the Participant the right
to continue as a director of, the Company or an Affiliate, nor will it affect in
any way the right of the Company or an Affiliate to terminate such employment or
position at any time, with or without cause. In addition, subject to the terms
of Participant’s Employment Agreement with the Company, the Company or an
Affiliate may at any time dismiss Participant from employment, or terminate the
term of a director of the Company or an Affiliate, free from any liability or
any claim under the Plan or this Agreement. Nothing in this Agreement shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. This Award shall not form any
part of the wages or salary of Participant for purposes of severance pay or
termination indemnities, irrespective of the reason for termination of
employment. Under no circumstances shall any person ceasing to be an employee of
the Company or any Affiliate be entitled to any compensation for any loss of any
right or benefit under this Agreement or the Plan which such employee might
otherwise have enjoyed but for termination of employment, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, Participant shall
be deemed to have accepted all the terms and conditions of the Plan and this
Agreement and the terms and conditions of any rules and regulations adopted by
the Committee and shall be fully bound thereby.
(c) Governing Law. The validity, construction and effect of the Plan and this
Agreement, and any rules and regulations relating to the Plan and this
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Delaware.
(d) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.
(e) No Trust or Fund Created. Neither the Plan nor this Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to a Award, such right shall be no greater
than the right of any unsecured creditor of the Company or any Affiliate.
(f) Headings. Headings are given to the Sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
(g) Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be addressed to the Company at its principal
corporate offices. Any notice required to be given or delivered to Participant
shall be addressed to Participant at the address indicated below Participant’s
signature line at the end of this Agreement or at such other address as
Participant may designate by ten (10) days’ advance written notice to the
Company. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon the third
(3rd) day following deposit in the U.S. mail, registered or certified, postage
prepaid and properly addressed to the party entitled to such notice.
(h) Withholding. In order to provide the Company with the opportunity to claim
the benefit of any income tax deduction which may be available to it in
connection with the Award, and in order to comply with all applicable federal or
state tax laws or regulations, the Company may take such action as it deems
appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Participant.
(j) Consultation With Professional Tax and Investment Advisors. Participant
acknowledges that the grant and vesting with respect to this Award, and the
distribution and receipt of the cash bonus, may have tax consequences pursuant
to the Internal Revenue Code of 1986, as amended, or under local, state or
international tax laws. Participant further acknowledges that Participant is
relying solely and exclusively on Participant’s own professional tax and
investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Participant understands and agrees that any and all tax
consequences resulting from the Award and its grant and vesting, the
distribution of the cash bonus, , is solely and exclusively the responsibility
of Participant without any expectation or understanding that the Company or any
of its employees or representatives will pay or reimburse Participant for such
taxes or other items.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.
 
 
 
 
U.S. AUTO PARTS NETWORK, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
PARTICIPANT:
 
 
By:
 
 
Name:
 
 
Address:
 
 
 
 
 
 







Exhibit A
The Award vests contingent upon the Company’s achievement of the applicable
Adjusted EBITDA target in the chart below (the “Performance Objective”). For
purposes hereof, “Adjusted EBITDA” shall be defined as income before interest
expense, net, income tax provision, depreciation and amortization expense,
amortization of intangible assets, plus share-based compensation expense.
The Performance Objective must be achieved in order for the applicable cash
bonus to vest.  If the minimum Performance Objective is not met (i.e. $_________
in Adjusted EBITDA), no cash bonus will be payable to the Participant.
The actual amount of the cash bonus to be earned will be assessed on a linear
basis and the degree to which the Company achieves the Performance Objectives
(rounded down to the closest 0.1%), as determined by the Compensation Committee
on the Determination Date, will determine the actual amount of cash bonus to be
earned.
[chart]







1
 